Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 04/15/2021. In virtue of this communication, claims 1-18 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2021, 06/10/2021 and 07/28/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 04/15/2021 is accepted as part of the formal application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barna (US 20030058184), hereinafter Barna.

Regarding claim 1,
Barna discloses a radiating element (a dipole antenna 1, Fig 1), comprising:
first and second dipole arms (dipole half 6 and dipole half 7, Fig 1), the first dipole arm and the second dipole arm each having a respective capacitive coupling area (a respective capacitive coupling area on a printed circuit board 2, which is directly under a parallel capacitor 11, Fig 1); and
a feedboard (a printed circuit board 2, Fig 1) having a balun (a balun transformer 9, Fig 3) and first and second matching circuits (a first matching circuit 81 and second matching circuit 82 of a matching circuit 8, Fig 3) coupled to the balun, the first matching circuit being coupled to the first dipole arm (Fig 3) and the second matching circuit being coupled to the second dipole arm (Fig 3),
wherein the first matching circuit comprises a first capacitive element (a capacitor 15, Fig 3), a first inductor (an inductor 131, Fig 3) and a second capacitive element (a capacitor 121, Fig 3) that are arranged electrically in series, the second capacitive element being coupled to the first dipole arm (Fig 3), and
wherein the second matching circuit comprises a third capacitive element (a capacitor 11, Fig 3), a second inductor (an inductor 132, Fig 3) and a fourth capacitive element (a capacitor 122, Fig 3) that are arranged electrically in series, the fourth capacitive element being coupled to the second dipole arm (Fig 3).
[AltContent: textbox (Capacitive coupling area)][AltContent: textbox (A pair of feed lines)][AltContent: arrow][AltContent: textbox (Barna (US 20030058184))][AltContent: arrow]
    PNG
    media_image1.png
    895
    700
    media_image1.png
    Greyscale




[AltContent: textbox (Barna (US 20030058184))][AltContent: arrow][AltContent: textbox (142)][AltContent: textbox (122)][AltContent: arrow][AltContent: arrow][AltContent: textbox (141)][AltContent: arrow][AltContent: textbox (First matching circuit 81)][AltContent: textbox (Second matching circuit 82)][AltContent: textbox (132)][AltContent: textbox (131)][AltContent: textbox (121)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ]      
    PNG
    media_image2.png
    471
    685
    media_image2.png
    Greyscale


Regarding claim 18,
Barna discloses a radiating element (a dipole antenna 1, Fig 1), comprising:
first and second dipole arms (dipole half 6 and dipole half 7, Fig 1), the first dipole arm and the second dipole arm each having a respective capacitive coupling area (a respective capacitive coupling area on a printed circuit board 2, which is directly under a parallel capacitor 11, Fig 1); and
a feedboard (a printed circuit board 2, Fig 1) having a balun (a balun transformer 9, Fig 3) and first and second matching circuits (a first matching circuit 81 and second matching circuit 82 of a matching circuit 8, Fig 3) coupled to the balun, the first matching circuit being coupled to the first dipole arm (Fig 3) and the second matching circuit being coupled to the second dipole arm (Fig 3),
wherein the first matching circuit comprises a first capacitive element (a capacitor 15, Fig 3) and a first inductor (an inductor 131, Fig 3) that are arranged electrically in series (Fig 3), and
wherein the second matching circuit comprises a third capacitive element (a capacitor 11, Fig 3) and a second inductor (an inductor 132, Fig 3) that are arranged electrically in series.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barna (US 20030058184), hereinafter Barna.

Regarding claim 6,
Barna discloses the claimed invention, as discussed in claim 1.
Barna does not explicitly teach the capacitive coupling area of the first dipole arm is capacitively coupled to the second capacitive element, and the capacitive coupling area of the second dipole arm is capacitively coupled to the fourth capacitive element.
	However, Barna teaches the second capacitive element and the fourth capacitive element coupled to the first dipole arm and the second dipole arm at an antenna port AA (Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a capacitive coupling area of a first dipole arm being capacitively coupled to a second capacitive element, and a capacitive coupling area of a second dipole arm being capacitively coupled to a fourth capacitive element in Barna, in order to provide a small and simple antenna structure.

Regarding claim 8,
Barna discloses a radiating element (a dipole antenna 1, Fig 1), comprising:
first and second dipole arms (dipole half 6 and dipole half 7, Fig 1), the first dipole arm and the second dipole arm each having a respective capacitive coupling area  (a respective capacitive coupling area on a printed circuit board 2, which is directly under a parallel capacitor 11, Fig 1); and
Barna does not explicitly teach a first multilayer feedboard having a first metallization layer that includes a first feed line and a second metallization layer that includes a first balun, first through fourth capacitive elements and first and second inductors.
However, Barna teaches a feedboard (a printed circuit board 2, Fig 1) includes a first feed line (a phase shifting line 141, Fig 3), a first balun (a balun 9, Fig 3), a first capacitive element (a capacitor 15, Fig 3), a first inductor (an inductor 131, Fig 3) and a second capacitive element (a capacitor 121, Fig 3) that are arranged electrically in series, and a third capacitive element (a capacitor 11, Fig 3), a second inductor (an inductor 132, Fig 3) and a fourth capacitive element (a capacitor 122, Fig 3) that are arranged electrically in series, wherein the printed circuit board 2 (the feedboard) that has respective first and second sides (3 and 4), and both sides are metallised and carry printed patterns (paragraph [0030]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first multilayer feedboard having a first metallization layer that includes a first feed line and a second metallization layer that includes a first balun, first through fourth capacitive elements and first and second inductors in Barna, in order to provide a small and simple antenna structure.

Regarding claim 9,
Barna as modified discloses the claimed invention, as discussed in claim 8.
Barna teaches the first capacitive element, the first inductor and the second capacitive element are coupled in series with the first inductor between the first and second capacitive elements, and the third capacitive element, the second inductor and the fourth capacitive element are coupled in series with the second inductor between the third and fourth capacitive elements (Fig 3).

Regarding claim 10,
Barna as modified discloses the claimed invention, as discussed in claim 9.
Barna teaches the first capacitive element is capacitively coupled to the first feed line and the second capacitive element is capacitively coupled to the capacitive coupling area of the first dipole arm (Fig 3).

Regarding claim 11,
Barna as modified discloses the claimed invention, as discussed in claim 10.
Barna teaches a second feed line (a phase shifting line 142, Fig 3), wherein the third capacitive element is capacitively coupled to the second feed line and the fourth capacitive element is capacitively coupled to the capacitive coupling area of the second dipole arm.

Regarding claim 12,
Barna as modified discloses the claimed invention, as discussed in claim 10.
Barna teaches the second feed line is part of the first metallization layer (Fig 3).

Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting - No Secondary Reference(s)
Claims 1-5, 7-12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 13-17 of U.S. Patent No. 9819084.
US Application 17231112
Claim 1, A radiating element, comprising:

first and second dipole arms, the first dipole arm and the second dipole arm each having a respective capacitive coupling area; and
a feedboard having a balun and first and second matching circuits coupled to the balun, the first matching circuit being coupled to the first dipole arm and the second matching circuit being coupled to the second dipole arm,
wherein the first matching circuit comprises a first capacitive element, a first inductor and a second capacitive element that are arranged electrically in series, the second capacitive element being coupled to the first dipole arm, and
wherein the second matching circuit comprises a third capacitive element, a second inductor and a fourth capacitive element that are arranged electrically in series, the fourth capacitive element being coupled to the second dipole arm.







Claim 2, The radiating element of claim 1, 

wherein the first capacitive element and an area of the stalk comprise parallel plates of a capacitor and a substrate of the feedboard comprises a dielectric of a capacitor that includes the first capacitive element.


Claim 3, The radiating element of claim 1, 

wherein the radiating element comprises a cross dipole radiating element.

Claim 4, The radiating element of claim 1, 

wherein a combined length of the first and second dipole arms is between 0.6 wavelengths and 0.9 wavelengths of an operational frequency band of the radiating element.

Claim 5, The radiating element of claim 1, 

wherein a combined length of the first and second dipole arms is about three quarters of a wavelength of a midpoint frequency of an operational frequency band of the radiating element.

Claim 7, The radiating element of claim 1, wherein the radiating element is configured to resonate in at least a portion of the 1710-2700 MHz frequency band, and wherein the first capacitive element and the third capacitive element each act as an open circuit in the 790-960 MHz frequency band.

Claim 8, A radiating element, comprising:

first and second dipole arms, the first dipole arm and the second dipole arm each having a respective capacitive coupling area; and
a first multilayer feedboard having a first metallization layer that includes a first feed line and a second metallization layer that includes a first balun, first through fourth capacitive elements and first and second inductors.



















Claim 9, The radiating element of Claim 8,
wherein the first capacitive element, the first inductor and the second capacitive element are coupled in series with the first inductor between the first and second capacitive elements, and the third capacitive element, the second inductor and the fourth capacitive element are coupled in series with the second inductor between the third and fourth capacitive elements. 



Claim 10, The radiating element of Claim 9,
wherein the first capacitive element is capacitively coupled to the first feed line and the second capacitive element is capacitively coupled to the capacitive coupling area of the first dipole arm. 


Claim 11, The radiating element of Claim 10, further comprising
a second feed line, wherein the third capacitive element is capacitively coupled to the second feed line and the fourth capacitive element is capacitively coupled to the capacitive coupling area of the second dipole arm.

Claim 12, The radiating element of Claim 11, wherein the second feed line is part of the first metallization layer.






Claim 18, A radiating element, comprising:
first and second dipole arms, the first dipole arm and the second dipole arm each having a respective capacitive coupling area; and
a feedboard having a balun and first and second matching circuits coupled to the balun, the first matching circuit being coupled to the first dipole arm and the second matching circuit being coupled to the second dipole arm,
wherein the first matching circuit comprises a first capacitive element and a first inductor that are arranged electrically in series, and


wherein the second matching circuit comprises a third capacitive element and a second inductor that are arranged electrically in series.









US Patent 9819084
Claim 13, A radiating element, comprising:
first and second dipole arms, the first dipole arm and the second dipole arm each having a respective capacitive coupling area; and
a feedboard having a balun and first and second matching circuits coupled to the balun, the first matching circuit being coupled to the first dipole arm and the second matching circuit being coupled to the second dipole arm,
wherein the first matching circuit comprises a first capacitive element, a first inductor and a second capacitive element that are arranged electrically in series, the second capacitive element being coupled to the first dipole arm,

wherein the second matching circuit comprises a third capacitive element, a second inductor and a fourth capacitive element that are arranged electrically in series, the fourth capacitive element being coupled to the second dipole arm, and
wherein the second capacitive element and the capacitive coupling area of the first dipole arm combine to form a capacitor that blocks out of band currents. 

Claim 14, The radiating element of claim 13,
wherein the first capacitive element and an area of a stalk coupled to the balun comprise parallel plates of a capacitor and a substrate of the feedboard comprises a dielectric of a 
capacitor that includes the first capacitive element. 

Claim 15, The radiating element of claim 13,
wherein the radiating element comprises a cross dipole radiating element. 

Claim 16, The radiating element of claim 13,
wherein a combined length of the first and second dipole arms is between 0.6 wavelengths and 0.9 wavelengths of an operational frequency band of the radiating element. 

Claim 17, The radiating element of claim 13,
wherein a combined length of the 
first and second dipole arms is about three quarters of a wavelength of a 
midpoint frequency of an operational frequency band of the radiating element.

Claim 4, The multiband radiating array of claim 1, wherein the first operational frequency band is about 790 Mhz-960 MHz and the second operational frequency band is about 1710 Mhz-2170 MHz.


Claim 13, A radiating element, comprising:
first and second dipole arms, the first dipole arm and the second dipole arm each having a respective capacitive coupling area; and
a feedboard having a balun and first and second matching circuits coupled to the balun, the first matching circuit being coupled to the first dipole arm and the second matching circuit being coupled to the second dipole arm,
wherein the first matching circuit comprises a first capacitive element, a first inductor and a second capacitive element that are arranged electrically in series, the second capacitive element being coupled to the first dipole arm,
wherein the second matching circuit comprises a third capacitive element, a second inductor and a fourth capacitive element that are arranged electrically in series, the fourth capacitive element being coupled to the second dipole arm, and
wherein the second capacitive element and the capacitive coupling area of the first dipole arm combine to form a capacitor that blocks out of band currents. 

Claim 13, A radiating element, comprising:
wherein the first matching circuit comprises a first capacitive element, a first inductor and a second capacitive element that are arranged electrically in series, the second capacitive element being coupled to the first dipole arm,
wherein the second matching circuit comprises a third capacitive element, a second inductor and a fourth capacitive element that are arranged electrically in series, the fourth capacitive element being coupled to the second dipole arm, 

Claim 13, A radiating element, comprising:
wherein the first matching circuit comprises a first capacitive element, a first inductor and a second capacitive element that are arranged electrically in series, the second capacitive element being coupled to the first dipole arm,

Claim 13, A radiating element, comprising:
wherein the second matching circuit comprises a third capacitive element, a second inductor and a fourth capacitive element that are arranged electrically in series, the fourth capacitive element being coupled to the second dipole arm, 

Claim 13, A radiating element, comprising:
wherein the second matching circuit comprises a third capacitive element, a second inductor and a fourth capacitive element that are arranged electrically in series, the fourth capacitive element being coupled to the second dipole arm, 

Claim 13, A radiating element, comprising:
first and second dipole arms, the first dipole arm and the second dipole arm each having a respective capacitive coupling area; and
a feedboard having a balun and first and second matching circuits coupled to the balun, the first matching circuit being coupled to the first dipole arm and the second matching circuit being coupled to the second dipole arm,
wherein the first matching circuit comprises a first capacitive element, a first inductor and a second capacitive element that are arranged electrically in series, the second capacitive element being coupled to the first dipole arm,

wherein the second matching circuit comprises a third capacitive element, a second inductor and a fourth capacitive element that are arranged electrically in series, the fourth capacitive element being coupled to the second dipole arm, and
wherein the second capacitive element and the capacitive coupling area of the first dipole arm combine to form a capacitor that blocks out of band currents. 




Allowable Subject Matter
Claims 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 13, the pertinent prior art does not adequately teach or suggest the claimed features “the second feed line is part of a third metallization layer of the first multilayer feedboard, and wherein the second metallization layer is between the first metallization layer and the third metallization layer”.
Regarding dependent claim 14, the pertinent prior art does not adequately teach or suggest the claimed features “third and fourth dipole arms, the third dipole arm and the fourth dipole arm each having a respective capacitive coupling area; and a second multilayer feedboard having a fourth metallization layer that includes a third feed line and a fifth metallization layer that includes a second balun, fifth through eighth capacitive elements and third and fourth inductors”.
Dependent claims 15-17 are considered to be allowable by virtue of their dependencies on claim 14.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845